DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on January 5, 2021, the objections the claims, drawings and specifications and the 112(b) rejections in the previous office action (dated 10/06/2020), are hereby withdrawn. Claims 1-2, 4-10, 12, 14, 16-19 have been amended, claims 3, 11, 13, 15 and 20 have been cancelled, and claims 21-24 have been newly added.
	Therefore, claims 1-2, 4-10, 12, 14, 16-19 and 21-24 are currently pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 17 and 21-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 8, Ln. 4, the phrase, “…substantially…” which is a relative term and renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In claim 17, Ln. 2, the phrase, “…the adjustable vessel holder…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “the adjustable beverage vessel holder” when referring to “the adjustable vessel holder” OR a different “adjustable vessel holder”? Further clarification is required.
	In claim 21, Ln. 6, the phrase, “…generally…” which is a relative term and renders the claim indefinite. The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
As for claims 22-24, due to their dependencies from claim 21, they too have these deficiencies. 
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections.



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	Claims 1-2, 4-9, 12, 14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothschild et al. (US 7845508; hereinafter Rothschild).
Regarding claim 1, Rothschild discloses an adjustable beverage vessel holder embodiment (100 or 100a; as shown in Figs. 1a-h – configured to be adjusted between a first position and a second position), the adjustable beverage vessel holder comprising: 
a sleeve (101 and 102), a first closure (105), and a second closure (another 105), each of the first and second closures being coupled to the sleeve, each of the first and second closures configured Examiner’s note: In order to give the claim the broadest reasonable interpretation, examiner interprets the closed position to be when the closure/zipper is near the top OR at the top of the sleeve – see Rothschild annotated Figs. 1a and 1f below; emphasis added) and an open position (Examiner’s note: In order to give the claim the broadest reasonable interpretation, examiner interprets the open position to be when the closure/zipper is near the bottom of the sleeve but NOT all the way at the bottom of the sleeve – see Rothschild annotated Figs. 1c-d below; emphasis added),  
wherein the adjustable beverage vessel holder is in the first position when each of the first and second closures is in the closed position, the adjustable beverage vessel holder is capable of snugly receiving a beverage vessel having a first external circumference when in the first position, and
wherein the adjustable beverage vessel holder is in the second position when each of the first and second closures is in the open position, the adjustable beverage vessel holder is capable of snugly receiving a different beverage vessel having a second external circumference when in the second position, the second external circumference being larger than the first external circumference (Rothschild Col. 8 Ln. 46 – Col. 10 Ln. 28).

    PNG
    media_image1.png
    1024
    918
    media_image1.png
    Greyscale
           
    PNG
    media_image2.png
    785
    786
    media_image2.png
    Greyscale
                     
Regarding claim 2, Rothschild further discloses wherein the at least one of the first and second closures comprise a zipper (105; see Rothschild Figs. 1a, 1c-d and 1f).
Regarding claim 4, Rothschild further discloses wherein each of the first and second closures have at least one intermediate position, the intermediate position being between the open position and the closed position (see annotated Rothschild Fig. 1a1 below).

    PNG
    media_image3.png
    568
    755
    media_image3.png
    Greyscale

Regarding claim 5, Rothschild further discloses wherein the sleeve further comprises a bottom portion (111) configured to support a bottom of vessel upon insertion into the adjustable beverage vessel holder (see Rothschild Fig. 1b).
Regarding claim 6, Rothschild further discloses wherein the at least one of the first and second closures is coupled to a sidewall of the sleeve (see Rothschild Figs. 1a, 1c-d and 1f).
Regarding claim 7, Rothschild further discloses wherein the adjustable beverage vessel holder comprises a first internal perimeter at a top end when in the first position and a second internal perimeter at the top end when in the second position, the second internal perimeter at the top end being larger than the first internal perimeter at the top end (see Rothschild Figs. 1c-d).
Regarding claim 8, Rothschild further discloses wherein the adjustable beverage vessel holder comprises an internal perimeter at a bottom end, the internal perimeter at the bottom end being substantially the same in both the first and second positions, the internal perimeter at the bottom end being smaller than the first internal perimeter at the top end (see Rothschild Figs. 1c-d).
Regarding claim 9, Rothschild further discloses wherein the sleeve comprises a gusset (108) configured to expand and collapse as the first and second closures adjust between the open position and the closed position (see Rothschild Figs. 1c-d).
Regarding claim 12, Rothschild discloses an adjustable beverage vessel holder embodiment (100 or 100a; as shown in Figs. 1a-h – configured to be adjusted between a first position and a second position), the adjustable beverage vessel holder comprising:
a sleeve (101 and 102), a closure (105) and a gusset (108), each of the closure and the gusset coupled to the sleeve, the closure configured to have a closed positon (Examiner’s note: In order to give the claim the broadest reasonable interpretation, examiner interprets the closed position to be when the closure/zipper is near the top OR at the top of the sleeve – see Rothschild annotated Figs. 1a and 1f above; emphasis added) and an open position (Examiner’s note: In order to give the claim the broadest reasonable interpretation, examiner interprets the open position to be when the closure/zipper is near the bottom of the sleeve but NOT all the way at the bottom of the sleeve – see Rothschild annotated Figs. 1c-d above; emphasis added), 
the gusset being configured to expand and collapse as the closure adjusts between the open position and the closed position,
wherein the adjustable beverage vessel holder is in the first position when the closure is in the closed position, the adjustable beverage vessel holder is capable of snugly receiving a beverage vessel having a first external circumference when in the first position;
wherein the adjustable beverage vessel holder is in the second position when the closure is in the open position, the adjustable beverage vessel holder is capable of snugly receiving a different beverage vessel having a second external circumference when in the second position, the second external circumference being larger than the first external circumference (Rothschild Col. 8 Ln. 46 – Col. 10 Ln. 28).
Regarding claim 14, Rothschild further discloses wherein the closure comprises a zipper (105; see Rothschild Figs. 1a, 1c-d and 1f).
Regarding claim 16, Rothschild further discloses wherein the sleeve further comprises a bottom portion (111) configured to support a bottom of vessel upon insertion into the adjustable beverage vessel holder (see Rothschild Fig. 1b).
Regarding claim 17, Rothschild further discloses wherein the closure is a first closure (105) and the adjustable (beverage) vessel holder further comprises a second closure (another 105).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild in view of Lima (US 20050139081; hereinafter Lima).
Regarding claims 10 and 18, Rothschild as above teaches all the structural limitations as set forth in claims 1 and 12 (respectively), except for wherein the adjustable beverage vessel holder is comprised of an insulated material.
	Lima is in the same field of endeavor as the claimed invention; which is an adjustable insulated vessel holder. Lima teaches an adjustable vessel holder configured to be adjusted between a first position and a second position, the adjustable vessel holder comprising: a sleeve (20) having at least one closure (32) coupled to the sleeve, the at least one closure configured to have a closed position (see Lima Figs. 2 and 5) and an open position (see Lima Fig. 7), wherein in the closed position of the closures, the adjustable vessel holder is in the first position and is configured to receive a vessel having a first external circumference, and wherein in the open position of the closures, the adjustable vessel holder is in the second position and is configured to receive a different vessel having a second external circumference larger than the first, and wherein the vessel holder is comprised of an insulated material (i.e. inner rubber tube (26); Lima [0016-0022] and Figs. 2-7). 
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the vessel holder (of Rothschild) out of a similar insulated material (as taught by Lima) to enhance the overall insulating properties of the overall holder. See MPEP§2144.07
Regarding claim 19, modified Rothschild as above further teaches wherein the sleeve is comprised of at least one of a fabric (28; Lima [0017] and see Lima Fig. 6).


Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild.
Regarding claim 21, Rothschild discloses an adjustable beverage vessel holder embodiment (100 or 100a; as shown in Figs. 1a-h – configured to be adjusted between a first position and a second position), the adjustable beverage vessel holder comprising:
a sleeve (101 and 102), a first closure (105), and a second closure (another 105), each of the first and second closures coupled to the sleeve, each of the first and second closures being configured to have a closed position (Examiner’s note: In order to give the claim the broadest reasonable interpretation, examiner interprets the closed position to be when the closure/zipper is near the top OR at the top of the sleeve – see Rothschild annotated Figs. 1a and 1f above; emphasis added) and an open position (Examiner’s note: In order to give the claim the broadest reasonable interpretation, examiner interprets the open position to be when the closure/zipper is near the bottom of the sleeve but NOT all the way at the bottom of the sleeve – see Rothschild annotated Figs. 1c-d above; emphasis added),
wherein the adjustable beverage vessel holder is a generally rectangular shape having an open top end and a bottom end, the open top end being configured to receive a beverage vessel therethrough, the first and second closures being spaced from each other, the first and second closures extending from the top end to the bottom end, 
wherein the adjustable beverage vessel holder is in the first position when each of the first and second closures is in the closed position, the adjustable beverage vessel holder is capable of snugly receiving a beverage vessel having a first external circumference when in the first position, and
wherein the adjustable beverage vessel holder is in the second position when each of the first and second closures is in the open position, the adjustable beverage vessel holder is capable of snugly receiving a different beverage vessel having a second external circumference when in the second position, the second external circumference being larger than the first external circumference (Rothschild Col. 8 Ln. 46 – Col. 10 Ln. 28).
	Thus, Rothschild fails to teach the adjustable beverage vessel holder having a generally cylindrical shape. 
	However, Rothschild further teaches the overall container (i.e. adjustable beverage vessel holder) can be of any shape including but not limited to rectangular, square, triangular, hexagonal, octagonal, circular (i.e. generally cylindrical), elliptical, trapezoidal, or any regular or irregular shape. In the round embodiments, the walls can be bellows that function in an accordion-like manner (Rothschild Col. 28 Ln. 27-33).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the overall holder (of Rothschild) circular (i.e. generally cylindrical) rather than rectangular, so that the overall holder has a more compact profile (i.e. saving space) and also the resultant structures will work equally well. Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP §2144.04(IV)(B)
Regarding claim 22, Rothschild further discloses wherein the sleeve comprises a first gusset (108) and a second gusset (another 108), the first gusset coupled to the sleeve adjacent the first closure, the second gusset coupled to the sleeve adjacent the second closure, the first and second gussets being configured to expand and collapse as the first and second closures adjust between the open position and the closed position.
Regarding claim 23, Rothschild further discloses wherein each of the first and second gussets are a V-shape that taper toward the bottom of the adjustable beverage vessel holder (see Rothschild Fig. 1b).
Regarding claim 24, Rothschild further discloses wherein each of the first and second closures comprise a zipper (105; see Rothschild Figs. 1a, 1c-d and 1f).


Response to Arguments
Applicant's arguments filed January 5, 2021 with respect to claims 1-2, 4-10, 12, 14, 16-19 and 21-24 have been fully considered but they are not persuasive for the following reason(s):
First and foremost, majority of applicant’s argument are directed to the functionality (i.e. intended use limitations).  For instance, applicants argues that the applied art (specifically Rothschild) fails to teach certain features of independent claims 1 and 12 (respectively), such as “configured to snugly receive a beverage vessel having a first circumference when in the first position….configured to snugly receive a different beverage vessel having a second external circumference when in the second position….the second external circumference being larger than the first external circumference…” (Remarks pg. 9-11).  
Examiner reminds applicant of the following when arguing intended use limitations: a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art (i.e. structure rather than function).  If the prior art structure is capable of performing the intended use, then it meets the claim.  
With that in mind, the adjustable vessel holder of the applied art (specifically Rothschild) yields a similar structure as claimed and is fully capable of snugly receiving a first beverage vessel having a first circumference when in the first position and snugly receiving a different beverage vessel having a emphasis added. Thus, examiner considers this argument to be moot.
Applicant further argues that the applied art (specifically Rothschild) fails to teach certain features of independent claims 1 and 12 (respectively), such as “the adjustable beverage is in the first position when each of the first and second closures is in the closed position and is in the second position when each of the first and second closure is in the open position…” (Remarks. pg. 9-11).  Examiner respectfully disagrees with this assertion because examiner explains in the art rejection above as to how Rothschild teaches the noted limitations. 
Essentially, examiner interprets the first/closed position to be when the closure/zipper is near the top OR at the top of the sleeve (see Rothschild annotated Figs. 1a and 1f above) and the second/open position to be when the closure/zipper is near the bottom of the sleeve but NOT all the way at the bottom of the sleeve (see Rothschild annotated Figs. 1c-d above); emphasis added. 
In response to applicant's argument that the applied art (of Rothschild in view of Lima) under 35 U.S.C. §103 fails to teach the claimed features of claims 10, 18 and 19 (respectively – Remarks pg. 11-13), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See MPEP §2145(III)
Furthermore, it appears that majority of applicant’s arguments with respect to claims 10, 18 and 19 (respectively) are directed to the functionality  of both a singular cup design (Remarks pg. 12). Examiner respectively disagrees with this assertion because the vessel holder (Lima) is capable of holding various sized beverage vessel; emphasis added. Please see examiner’s response (item a above) regarding intended use recitation.
In response to applicant’s argument that the applied art (whether Rothschild and Lima, viewed alone or in combination) fails to teach the features of new independent claim 21 and its dependents (i.e. claims 22-24; Remarks pg. 13-14). Examiner respectfully disagrees with this assertion because examiner explains in the art rejection above as to how Rothschild teaches the noted limitations of new claims 21-24; emphasis added.


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B. V. P./
Examiner, Art Unit 3736


/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736